Case 2:18-cv-03007-JS-GRB Document 219 Filed 10/10/19 Page 1 of 2 PageID #: 1329
                                                                             eeplaw.com
                                                                             80 Pine Street, 38th Floor
                                                                             New York, New York 10005
                                                                             T. 212.532.1116 F. 212.532.1176

                                                                             New Jersey Office
                                                                             576 Main Street, Suite C
                                                                             Chatham, New Jersey 07928

                                                                             JOHN ELEFTERAKIS*
                                                                             NICHOLAS ELEFTERAKIS
                                                                             RAYMOND PANEK

                                                                             OLIVER R. TOBIAS
                                                                             JEFFREY B. BROMFELD
                                                                             FAIZAN GHAZNAVI
                                                                             GABRIEL P. HARVIS
                                                                             BAREE N. FETT
                                          October 10, 2019                   STEPHEN KAHN
                                                                             EVAN M. LA PENNA

                                                                             KRISTEN PERRY – CONIGLIARO
 BY ECF                                                                      AIKA DANAYEVA
                                                                             ARIANA ELEFTERAKIS
 Honorable Gary R. Brown                                                     MICHAEL INDELICATO
                                                                             MICHAEL MARRON
 United States Magistrate Judge                                              DOMINICK MINGIONE
                                                                             JOSEPH PERRY
 Eastern District of New York                                                MARIE LOUISE PRIOLO *
 100 Federal Plaza                                                           KEYONTE SUTHERLAND
                                                                             DANIEL SOLINSKY
 Central Islip, New York 11722                                               ANDREW VILLA

                                                                             *Also Admitted In New Jersey
       Re:     Jackson v. Nassau County, et al., 18 CV 3007 (JS) (GRB)

 Your Honor:

        I represent plaintiff Joseph Jackson in the above-referenced wrongful conviction
 action. I reluctantly write to respectfully address the Freeport defendants’ failure to
 comply with the Court’s order dated September 23, 2019.

         In its September 23rd order, the Court required the Freeport defendants to, inter
 alia, “provide all appropriate witness information within ten (10) days of this Electronic
 Order. If the Freeport defendants maintain their position that there are no witnesses
 likely to have discoverable information, they shall provide a sworn statement from a
 person with knowledge attesting to that fact.”

        Counsel to the Freeport defendants responded by letter dated October 3, 2019
 (annexed hereto as Exhibit 1). Critically, neither the information required under Rule
 26(a)(1)(A)(i) (name, address, telephone number and subjects of information) nor any
 attestation was provided.

        Upon receipt of the October 3rd letter, plaintiff notified counsel for Freeport that
 the response was deficient and, as a courtesy, offered them until close of business the
 following day to comply. See E-mail, annexed as Exhibit 2. To further accommodate
 defendants, plaintiff ultimately agreed to wait an additional week, until close of business
Case 2:18-cv-03007-JS-GRB Document 219 Filed 10/10/19 Page 2 of 2 PageID #: 1330
 Hon. Gary R. Brown
 Oct. 10, 2019

 today, to raise this issue with the Court. Plaintiff also conferred with the Freeport
 defendants on the issue this afternoon.1

        If it should please the Court, it is apparent that Freeport’s counsel has not
 conducted a sufficient investigation of the facts as required by the Federal Rules, and it
 further appears (based on our conversation this afternoon) that counsel may have not
 spoken with several of the individually named defendants whom he represents. This is
 of fundamental concern, as Freeport appears to be capitalizing on counsel’s ignorance
 to avoid its discovery obligations. See Exhibit 1.

        Plaintiff respectfully notes that, while Freeport’s defiance of this Honorable
 Court’s order implicates Rule 37(b)(2)(A), plaintiff is not seeking sanctions at this time.
 Rather, plaintiff respectfully requests that the Freeport defendants be instructed to
 comply with the prior order and provide “all appropriate witness information” so that
 plaintiff may finalize service of process and fairly prosecute this important case within
 the schedule set by the Court.

         Thank you for your consideration of this request.

                                               Respectfully submitted,

                                               Gabriel P. Harvis

 Encl.

 cc:     All Counsel (by ECF)




 1
  Plaintiff received a letter from defense counsel a few moments ago (attached as Exhibit 3).
 Unfortunately, this letter does not provide any of the missing witness information or comply with the
 Court’s September 23rd order.

                                                  2
